Case: 19-20339       Document: 00515162175         Page: 1    Date Filed: 10/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                        __________                     United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                      No. 19-20339                     October 17, 2019
                                       __________
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

              Plaintiff−Appellant,

versus

WILFREDO FUNEZ GARSILLA,

              Defendant−Appellee.

                                _______________________

                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:19-CR-5-1
                             _______________________




Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *

       IT IS ORDERED that appellant’s unopposed motion for summary dispo-
sition is GRANTED. The order of May 1, 2019, granting the motion to dismiss
filed by defendant Wilfredo Garsilla, is REVERSED, and the matter is re-



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th
Cir. R. 47.5.4.
    Case: 19-20339   Document: 00515162175     Page: 2   Date Filed: 10/17/2019


                                No. 19-20339

turned to the district court for proceedings as appropriate. IT IS FURTHER
ORDERED that appellant’s unopposed alternative motion for an extension to
file its brief is DENIED as unnecessary.




                                      2